Citation Nr: 0008775	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-10 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral pes planus for the period from October 12, 1985 
through January 15, 1997.

2.  Entitlement to a disability rating greater than 30 
percent for bilateral pes planus for the period commencing 
January 16, 1997.

3.  Entitlement to an increased (compensable) rating for a 
left ankle disability for the period from October 12, 1985 
through March 19, 1997.

4.  Entitlement to a disability rating greater than 10 
percent for a left ankle disability for the period commencing 
March 20, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from October 1982 to October 
11, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision, and 
subsequent rating decisions, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The veteran appeared at a personal hearing before the 
undersigned Member of this Board sitting at the RO in July 
1999.  

Upon review of the claims file, the Board has determined that 
the RO, in its August 1997 rating decision, assigned an 
effective date of October 12, 1985 for service connection for 
bilateral pes planus, and a left ankle disability, and that 
the veteran subsequently timely contested the first rating 
assigned by the RO for each of those disabilities.  
Therefore, the Board has found that the issues on appeal are 
properly characterized as listed on page one.  As discussed 
more fully below, these issues must be remanded for the 
development of additional medical evidence.


REMAND

The veteran asserts that the symptoms of his bilateral pes 
planus warrant a disability rating higher than 30 percent, 
and that the 30 percent rating currently assigned should have 
been made effective from October 12, 1985, the day after he 
separated from service.  He also disagrees with the 10 
percent rating assigned to his left ankle disability, and 
contends that he should be awarded a compensable disability 
rating for that disability effective from October 12, 1985.  
The Board finds that these claims are well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the claims 
are at least plausible.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).

The veteran filed a claim for service connection for a left 
ankle disability in October 1985, but failed to report for a 
scheduled examination.  He was thus deemed to have abandoned 
that claim. 

On March 20, 1997, the veteran filed a new claim for service 
connection for a left ankle disability, which was granted by 
the RO in August 1997; a non-compensable rating was assigned 
for the period from October 12, 1985 to March 19, 1997, and a 
10 percent rating was assigned effective from March 20, 1997.  
Service connection for bilateral pes planus, with a non-
compensable disability rating assigned from October 12, 1985, 
was also established by the rating decision in August 1997. 

On review of documents contained in the claims file, it does 
not appear that the RO requested copies of the clinical 
records for any treatment the veteran may have received for 
bilateral pes planus from the date of his separation from 
service through February 1997.

In October 1997, the veteran filed a claim, which the RO 
treated as a claim for an increased rating for pes planus.  
The RO requested copies of the veteran's VA outpatient 
treatment records beginning in March 1997, but apparently did 
not request any earlier records.   

In December 1997, the RO issued a rating decision confirming 
the non-compensable evaluation for that disability.  The 
veteran filed a notice of disagreement and submitted medical 
evidence dating from January to December 1997 to show that 
his symptoms were more severe than the RO had believed.  

In March 1998, the RO issued a rating decision increasing the 
disability rating for bilateral pes planus to 30 percent, 
effective from January 16, 1997, the date of the first VA 
outpatient treatment evidence submitted by the veteran.  The 
veteran filed a notice of disagreement and appealed from that 
decision.  He asserted that his pes planus disability 
warranted more than a 30 percent rating, and also that the 30 
percent disability rating should be made effective from 
October 12, 1985.

Since the veteran has contested the ratings assigned for his 
bilateral pes planus and his left ankle disabilities from the 
first time he was properly notified that he was service-
connected for those disabilities, the Board finds that his 
requests for increased ratings and earlier effective dates 
for compensable evaluations must be viewed in light of the 
holding taged ratings must be assigned.

During his personal hearing before the undersigned Member of 
this Board, the veteran indicated that he had received 
treatment following his separation from service, in both the 
continental United States and West Germany, as a dependent 
spouse of a member of the armed forces, as well as treatment 
as a veteran at VA medical facilities.  

Since it appears the RO has not yet requested copies of the 
clinical records of all the examinations and treatment the 
veteran may have received for his bilateral pes planus and 
left ankle disabilities since his separation from service, 
this case must be remanded so that all such records may be 
obtained and reviewed.  

Further, the Board notes that the veteran has not been 
afforded a VA examination of his feet.  His left ankle was 
examined in May 1997, but no VA examination has focused on 
his bilateral pes planus disability.  Therefore, while this 
case is on remand, the Board believes it would be helpful to 
have the veteran's feet examined by a podiatrist.   
 
Therefore, to ensure that the VA has provided the veteran 
with appropriate due process in adjudicating the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate 
action to obtain, and associate with the 
claims file, all service department, 
private and VA clinical records of any 
examinations or treatment the veteran 
has had for his bilateral pes planus and 
left ankle disabilities since October 
11, 1985, including, but not limited to, 
all relevant service medical records of 
the veteran's treatment as a dependent 
spouse of a member of the armed forces 
both within the continental United 
States, and in West Germany.

2. Upon completion of the development 
requested in paragraph 1 above, the RO 
should schedule the veteran for VA 
orthopedic and podiatry examinations, to 
determine the current extent and severity 
of his bilateral pes planus and left 
ankle disabilities.  All necessary tests 
and studies should be accomplished, 
including all appropriate range of motion 
studies, and all clinical manifestations 
should be reported in detail.  The 
examiners should identify the limitation 
of activity imposed by the disabling 
conditions, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disabilities upon his 
ordinary activity.  They are particularly 
requested to indicate the extent of any 
pronation, tenderness of the plantar 
surfaces, spasm of the tendo achillis, 
displacement of the tendo achillis, 
deformity, abduction, pain on 
manipulation and use, swelling, and 
callosities.  Opinions should also be 
rendered as to the extent to which the 
veteran's symptoms are, or would be, 
relieved by orthopedic shoes or 
appliances.  An opinion should be 
provided regarding whether pain 
significantly limits the functional 
ability of the feet and left ankle, 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should also be noted whether 
the clinical evidence is consistent with 
the severity of the pain and other 
symptoms reported by the veteran.  The 
examiner also should indicate whether the 
feet and left ankle exhibit weakened 
movement, excess fatigability, or 
incoordination. Lathan v. Brown, 7 Vet. 
App. 359 (1995); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The claims file, 
including a copy of this remand, should 
be made available to the examiners for 
proper review of the medical history.  
The reports should reflect whether such a 
review of the claims file was made.  Any 
opinion expressed should be accompanied 
by a written rationale.  

3.  The RO should then readjudicate 
these claims.  If any claim, for which a 
notice of appeal has been received, 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




